                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DIANE M. TRAHANAS,                                )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )       No. 15 C 11192
                                                  )
NORTHWESTERN UNIVERSITY and                       )       Judge John J. Tharp, Jr.
STEVEN J. SCHWULST, M.D.,                         )
                                                  )
               Defendants.

                            MEMORANDUM OPINION AND ORDER

       After this Court granted in part and denied in part his motion for summary judgment,1

defendant Steven J. Schwulst, M.D., moved to dismiss Diane Trahanas’s surviving FMLA

retaliation claim for lack of Article III standing or, in the alternative, for the Court to reconsider

its summary judgment opinion under Federal Rule of Civil Procedure 60(b)(6). Def.’s Mot.

Dismiss or Recons., ECF No. 144. Because Trahanas has not borne her burden of establishing

Article III standing and because she has not adduced evidence that she is entitled to relief

authorized by the FMLA, that motion is granted. This case is dismissed for lack of subject matter

jurisdiction; in the alternative, the Court now concludes that Dr. Schwulst is entitled to summary

judgment on Trahanas’s FMLA retaliation claim.

                                        BACKGROUND2

       On February 16, 2015, Diane Trahanas began a twelve-week period of paid FMLA leave

from her position as laboratory technician in Dr. Schwulst’s laboratory at Northwestern University.



       1
           The Court granted defendant Northwestern University’s motion for summary judgment
in its entirety. Mem. Op. & Order, ECF No. 133.
       2
       Familiarity with the evidence and facts discussed in the Court’s prior ruling on summary
judgment is assumed. Only facts relevant to the instant motion are set forth herein.
Trahanas requested the leave due to worsening symptoms from her previously diagnosed

depression, anxiety, and ADHD. As the only two members of the Schwulst laboratory, Trahanas

and Dr. Schwulst worked together closely. Their working relationship was not uniformly positive:

she alleged in this litigation that Dr. Schwulst frequently made inappropriate comments about her

perceived sexual orientation, and her FMLA leave was immediately preceded by a tense period

between Trahanas and Dr. Schwulst regarding Trahanas’s pay and job title. Trahanas was heavily

involved in most, if not all, facets of the lab’s operations, however, and, in the fall of 2014, Dr.

Schwulst wrote Trahanas a very positive letter of recommendation to support her medical school

applications based on her strong work performance.

       Though Trahanas’s psychiatrist documented her worsening symptoms throughout January

2015—and, in early February 2015, Trahanas’s need and intent to take time off—Trahanas did not

give Dr. Schwulst or the University advance notice that she was planning to take extended FMLA

leave. On February 17, 2015, one day after her leave had already begun, Trahanas informed Dr.

Schwulst that she was on medical leave and that she would only communicate with him through

the University’s human resources team while she was out of the lab. Dr. Schwulst asked human

resources employees to contact Trahanas for certain information needed to keep the lab running

smoothly in her absence, such as the lab computer password, the location of certain controlled

substances, and the location of the cages that housed the mice used in the lab’s experiments.

Human resources did not receive a response from Trahanas for several days. Dr. Schwulst located

the mice cages in the interim and, though there was no record of Trahanas administering clodronate

injections before her leave began, believed that the mice had been injected the week prior; without

any more information about where the mice stood in the lab’s experimental protocol, Dr. Schwulst

decided to euthanize the mice involved.




                                                 2
       That same day, February 19, 2015, Dr. Schwulst uploaded a second reference letter to the

medical school application system, AMCAS. In his new letter, Dr. Schwulst “formally

withdr[e]w” his earlier, positive letter of recommendation submitted on Trahanas’s behalf and

wrote that he could “no longer support her candidacy for admission to medical school.” Defs.’

Rule 56.1(a)(3) Statement of Facts ¶ 83, ECF No. 104. Trahanas received a notification through

her AMCAS account that Dr. Schwulst had uploaded a new letter to her applications and she

immediately contacted a human resources employee to inquire about the letter’s contents, to no

avail. Id. On February 26, 2015, at the urging of Chris Scarpelli, the Administrator for the

Department of Surgery, Dr. Schwulst uploaded a third AMCAS letter that said his second letter

had been “entered in error” and that he “[stood] by the evaluation offered in the original letter of

reference” submitted in October 2014. Id. at ¶¶ 84-85.

       Trahanas took, and was paid for, twelve weeks of FMLA leave and an additional period of

paid short-term disability leave, which ended on May 14, 2015. She informed the University on

June 15, 2015 that she was not returning to work, and her resignation was retroactive to May 15,

2015. Trahanas was not accepted to any medical schools for 2015 matriculation; she reapplied,

and was again rejected, for admission for 2018 matriculation.

       On December 23, 2020, the Court granted in part and denied in part the defendants’ motion

for summary judgment on Trahanas’s Title VII, ADA, FMLA, defamation, and IIED claims.

Memo. Op. & Order, ECF No. 133. Only Trahanas’s FMLA retaliation claim against Dr. Schwulst

survived. Id. After settlement discussions were unsuccessful, defendant Schwulst filed, on April

26, 2021, the present motion to dismiss for lack of subject matter jurisdiction based on Trahanas’s

lack of Article III standing or, in the alternative, for the Court to reconsider its summary judgment

opinion pursuant to Federal Rule of Civil Procedure 60(b)(6). Mot. Dismiss or Recons., ECF No.




                                                 3
144. Dr. Schwulst and Trahanas have each also filed motions to exclude the other’s proposed

experts from testifying at trial. See Dkts 143, 144, 145, 146, and 158.

                                           DISCUSSION

       The FMLA’s “antiretaliation provision protects an individual not from all retaliation, but

from retaliation that produces an injury or harm.” Burlington N. & Santa Fe Ry. Co. v. White, 548

U.S. 53, 67 (2006) (discussing Title VII’s anti-retaliation provision). Dr. Schwulst contends that

Trahanas did not meet her burden on summary judgment of demonstrating that she suffered an

injury in fact and that, even if she has sufficiently alleged an injury, her injuries do not entitle her

to damages or any other relief under the FMLA.3 Because a court “cannot skip the Article III

subject matter jurisdiction inquiry to get to what may be an easy answer on the merits of a particular

claim,” the Court must analyze that issue first. Gracia v. SigmaTron Int’l, Inc., 986 F.3d 1058,

1063 (7th Cir. 2021). That said, the Court’s conclusion that Trahanas has not demonstrated that

she suffered a concrete injury sufficient to provide standing necessarily means that she has also

failed to state a claim for relief on the merits; she could not be entitled to relief on the merits

without standing.

           I.   Trahanas Does Not Have Standing to Pursue Her FMLA Retaliation Claim.

       As plaintiff, Trahanas bears the burden of establishing Article III standing, and her burden

evolves throughout litigation process: each of the three elements of standing “must be supported


       3
          Neither Dr. Schwulst nor the University raised an argument about standing or Trahanas’s
entitlement to relief under the FMLA in their motion for summary judgment. See Defs.’ Memo.
Supp. Summ. J. 17-22, ECF No. 105 (arguing that Trahanas did not suffer a materially adverse
employment action and that she is unable to establish a causal connection between her leave and
the challenged action). Nevertheless, and as Trahanas concedes, a challenge to the Court’s subject
matter jurisdiction can be raised at any point before trial. Arbaugh v. Y&H Corp., 546 U.S. 500,
506-07 (2006) (“The objection that a federal court lacks subject-matter jurisdiction, see Fed. Rule
Civ. Proc. 12(b)(1), may be raised by a party, or by a court on its own initiative, at any stage in the
litigation, even after trial and the entry of judgment.”).


                                                   4
in the same way as any other matter on which the plaintiff bears the burden of proof, i.e., with the

manner and degree of evidence required at the successive stages of litigation.” Lujan v. Defenders

of Wildlife, 504 U.S. 555, 561 (1992). This means that, at the pleading stage, “general factual

allegations of injury resulting from the defendant’s conduct may suffice”; at the point of summary

judgment, however, “the plaintiff can no longer rest on such ‘mere allegations,’ but must ‘set forth’

by affidavit or other evidence ‘specific facts,’ . . . which for purposes of the summary judgment

will be taken to be true.” Id. And, if the plaintiff’s claims survive summary judgment, the facts

supporting Article III standing “must be ‘supported adequately by the evidence adduced at trial.’”

Id. If at any point the plaintiff fails to meet her burden, the Court does not have subject matter

jurisdiction to adjudicate her claims on the merits—“if there is no Article III standing, the court is

obliged to dismiss the suit.” MainStreet Org. of Realtors v. Calumet City, Ill., 505 F.3d 742, 747

(7th Cir. 2007).

       The core of Article III’s case or controversy requirement is the “familiar triad of injury in

fact, causation, and redressability.” Gracia, 986 F.3d at 1064 (internal quotation and citation

omitted). A plaintiff’s alleged injury must be actual, concrete, and particularized—criteria that are

often satisfied by the “injuries that most often accompany employment litigation” such as

“suspension, demotion, termination, [or] lost wages” or emotional injuries such as “humiliation,

embarrassment, and like injuries.” Id. (citation omitted). In multi-claim cases like Trahanas’s, “a

plaintiff must demonstrate standing for each claim [s]he seeks to press.” Davis v. Fed. Election

Comm’n, 554 U.S. 724, 732 (2008) (citation omitted). “This means that, for each claim of

wrongdoing alleged, a plaintiff must demonstrate, in addition to redressability, that [s]he has

suffered (or is imminently threatened with) an injury that is traceable to the wrongdoing alleged in

that particular claim.” Johnson v. U.S. Office of Personnel Mgmt., 783 F.3d 655, 661 (7th Cir.




                                                  5
2015) (emphasis in original). And “[t]he fact that a plaintiff has suffered an injury that is traceable

to one kind of conduct does not grant that plaintiff standing to challenge other, even related,

conduct; ‘standing is not dispensed in gross.’” Id. (citing Davis, 554 U.S. at 734).

       Dr. Schwulst argues that evidence adduced at summary judgment regarding Trahanas’s

non-admission to medical school in the 2014-2015 and 2017-2018 application cycles is insufficient

to confer standing. The parties agreed that nine of the medical schools Trahanas applied to for

2015 matriculation had rejected her application prior to February 19, 2015.4 The defendants also

presented subpoenaed records from the remaining six schools that invited her to submit secondary

application materials. Those records indicate that Trahanas failed to submit any secondary

application materials by the schools’ respective deadlines, which all pre-dated February 19, 2015.5


       4
         University of Central Florida College of Medicine on November 18, 2014; Central
Michigan University College of Medicine on December 1, 2014; Virginia Tech Carilion School of
Medicine on December 4, 2014; Quinnipiac University’s Frank H. Netter School of Medicine on
December 8, 2014; Western Michigan University Homer Stryker M.D. School of Medicine on
December 9, 2014; Oakland University William Beaumont School of Medicine on January 5,
2015; Florida State University College of Medicine on January 6, 2015; Wayne State University
School of Medicine on January 9, 2015; and Sidney Kimmel Medical College at Thomas Jefferson
University on January 20, 2015. See Defs.’ Rule 56.1(a)(3) Statement at ¶ 89; Pl.’s Resp. to Defs.’
Statement of Facts ¶¶ 89, ECF No. 108-1.
       5
         Florida International University Herbert Wertheim College of Medicine deemed Trahanas
to have withdrawn her application as of December 16, 2014; Geisinger Commonwealth School of
Medicine informed Trahanas on January 15, 2015, it would not accept her incomplete secondary
application; University of Miami Miller School of Medicine rejected Trahanas after she missed
the January 15, 2015, deadline; Washington University School of Medicine in St. Louis last
communicated with Trahanas on January 18, 2015, regarding the submission of a secondary
application, but she was not invited to interview and was deemed to have passively withdrawn her
application; and the University of South Carolina School of Medicine Greenville also concluded
that Trahanas passively withdrew her application as of February 12, 2015. The sixth school,
Florida Atlantic University Charles E. Schmidt College of Medicine, invited Trahanas to submit
her secondary application materials on December 15, 2014, but logged that she “Withdrew Before
Accepted” on April 1, 2015. Defs.’ Rule 56.1(a)(3) Statement at ¶ 90. (Trahanas did not present
any evidence at summary judgment indicating that she submitted secondary materials to Florida
Atlantic that remained under consideration at the time Dr. Schwulst’s letter was withdrawn and
then reinstated; rather, she responded to the defendants’ evidence by stating she “d[id] not recall
if she submitted secondary application materials.” Pl.’s Resp. to Defs.’ Statement of Facts at ¶ 90.


                                                  6
Trahanas also reapplied to four of the same schools in the 2017-2018 application cycle. The

defendant’s evidence, in the form of the deposition testimony and report of Dr. Jorge Girotti, the

Associate Dean and Director of Admissions for the University of Illinois College of Medicine,

establishes (because it stands unrebutted) that AMCAS does not retain letters of recommendation

submitted in earlier application cycles and that medical schools only consider letters written for

application cycle in which they are submitted.6 And to the extent that there is any genuine dispute

about whether schools that Trahanas reapplied to for 2018 matriculation held on to her letters from

the 2014-2015 application cycle, Dr. Schwulst points to evidence that only four percent of

applicants with Trahanas’s undergraduate GPA and MCAT score were accepted for medical

school admission in the 2015 cycle. Therefore, Dr. Schwulst argues, Trahanas has failed to

establish any concrete injury caused by his withdrawal and reinstatement of the recommendation

letter—whether his decision was retaliatory or motivated by ethical concerns, as he claims, his

actions had no bearing on her (non-)admission to medical school in either application cycle at

issue.




         6
          The only refutation Trahanas offers of this evidence is her own deposition testimony: she
acknowledged that AMCAS does not release old reference letters to schools in subsequent cycles,
but asserted that old reference letters “stay[] in [her] file” with each school, based on conversations
with individuals at the schools she applied to in 2015 and “other faculty members at other medical
schools.” See Pl.’s Resp. Opp’n Summ. J. Ex. F, Trahanas Dep. Tr. 311:10-314:15, ECF No. 108-
9. She testified that the individuals she spoke to at the medical schools “asked [her] to explain in
next year’s cycle if [she] were to reapply to give them an explanation of why” Schwulst’s letter
was withdrawn and resubmitted in the last cycle. Id. at 315:2-5. She also cites various exhibits—
the three original recommendation letters, and her emails to HR following the AMCAS notification
that a new letter had been uploaded—and testimony from Dr. Girotti, pointing to a passage where
Trahanas’s counsel questions Dr. Girotti about a document from the Association of Medical
Colleges with a table with the likelihood of admission to medical school based on an applicant’s
MCAT score and GPA. Id. Ex. N, Girotti Dep. Tr. 200:11-15, ECF No. 108-17. The relevance of
this exhibits and cited passage of deposition testimony to the question of whether medical schools
retain and review letters of recommendation from earlier application cycles is unclear.


                                                  7
       The Court agrees, based on the evidence at summary judgment, that Trahanas’s non-

admission to medical school is not an injury-in-fact attributable to Dr. Schwulst’s conduct.

Trahanas adequately alleged a real, concrete injury-in-fact at the pleading stage and directly tied

it to Dr. Schwulst—Trahanas described Dr. Schwulst’s withdrawal of his initial letter, cited

medical school employees’ statements that the letter “doesn’t look good,” and alleged that the

letter both damaged her professional reputation and “foreclosed her enrollment in medical school.”

Second Am. Compl. ¶ 101, ECF No. 39. Compare Regents of Univ. of Cal. v. Bakke, 438 U.S. 265,

280 n.14 (1978) (medical school applicant’s “injury—exclusion from the Medical School”—was

redressable by favorable decision from the Court and therefore sufficient for Article III standing);

Ray v. Ropes & Gray LLP, 961 F. Supp. 2d 344, 359 (D. Mass. 2013) (presuming plaintiff’s

standing to pursue Title VII retaliation claim based on employer’s refusal to provide letters of

recommendation for future employment); see also, e.g., Turner v. U.S. Agency for Global Media,

502 F. Supp. 3d 333, 357 n.14 (D.C. Cir. 2020) (describing courts’ acknowledgement of economic

and reputational harms as adequate bases for Article III standing for some types of claims). But

those allegations were not supported by the evidence presented at summary judgment, at which

point “repeating the conclusory allegations of a complaint is not enough.” Gracia, 986 F.3d at

1064. To shore up her claim to Article III standing, Trahanas “had to move beyond allegations and

point to evidence establishing a concrete and particularized injury.” Id. But she failed to do so.

Trahanas’s application was clearly no longer under consideration at fourteen of the fifteen schools

that she applied to for 2015 matriculation by the time Dr. Schwulst withdrew his letter of

recommendation. To the extent that there is any ambiguity about the remaining school, Florida

Atlantic University, Trahanas produced no affirmative evidence that she even submitted the

requested secondary materials, let alone evidence sufficient for a fact-finder to conclude that the




                                                 8
materials were still under review at the time the letter was withdrawn and that the letter’s

withdrawal was a contributing factor to her rejection from the school. Nor does she present any

evidence that any of the four schools that Trahanas reapplied to for 2018 matriculation still had

access to, let alone relied on, Dr. Schwulst’s 2015 letters in their consideration and eventual

rejection of her updated applications. In different circumstances, an applicant’s rejection from, or

revoked admission to, medical school based on an employer’s retaliatory actions could well suffice

for Article III standing. But here, based on the timing of Dr. Schwulst’s withdrawal late in the

application cycle, Trahanas’s otherwise weak academic qualifications, and the AMCAS policy of

not including old reference letters with reapplicants’ subsequent applications, Trahanas has not

evinced evidence that Dr. Schwulst’s alleged FMLA violation caused her complained-of injury.

       Trahanas does not argue, nor does any evidence in the summary judgment record support,

that she suffered any other injury due to Dr. Schwulst’s conduct. Her response brief is devoid of

any helpful legal argumentation or analysis. In fact, instead of meaningfully responding to the

defendant’s motion, Trahanas’s briefing on the Article III standing question simply rehashes the

factual background of the case (all of which was both familiar to the Court and irrelevant to the

question of Trahanas’s injuries) and argues that this Court has subject matter jurisdiction pursuant

to the federal question statute, 28 U.S.C. § 1331, because Trahanas’s claim arises under the FMLA.

See Pl.’s Resp. Opp’n Mot. Dismiss 5-6, ECF No. 151 (unhelpfully informing the Court that “[t]he

Judicial code gives federal courts subject-matter jurisdiction over all civil actions ‘arising under’

the laws of the United States” and explaining that “[t]he main statutes under which plaintiff asserts

jurisdiction by this Honorable Court are all federal statutes over which the federal court have

original jurisdiction”). Trahanas’s response makes just one mention of the word “standing”—in

the context of yet another conclusory allegation that Dr. Schwulst’s actions “caused considerable




                                                 9
damage to Trahanas’s professional standing.” Id. at 5. That won’t do. See Crabtree v. Experian

Info. Sols., Inc., 948 F.3d 872, 880 (7th Cir. 2020) (emphasizing that “[i]t is not enough to say that

your reputation was harmed without explaining how” and concluding that the bare allegations of

reputational harm were “insufficient to confer standing”). The plaintiff is correct that subject

matter jurisdiction “can never be forfeited or waived,” Pl.’s Resp. Opp’n at 5, but “perfunctory or

undeveloped arguments” can be—and the Court “will not scour a record to locate evidence

supporting a party’s legal argument.” Estate of Moreland v. Dieter, 395 F.3d 747, 759 (7th Cir.

2005).7 Trahanas has failed to meet her evidentiary burden regarding her standing to pursue the

FMLA retaliation claim, and so this case must be dismissed.




        7
          This is not the plaintiff’s only failure to adequately develop arguments or even to attempt
to meaningfully respond to substantive issues. See, e.g., Memo. Op. & Order 8, ECF No. 38
(“[Trahanas’s] brief is of no help; it fails to address this requirement at all.”); id. at 12 (noting that
neither side provided any case law regarding whether the provision of a negative recommendation
to a graduate school can constitute an adverse action—the key issue for Trahanas’s FMLA claim);
id. at 16 (“Rather than confront these arguments, Trahanas argues that she requires discovery to
access the letter. But she has stated no law for the proposition that a plaintiff need not plead the
essential elements of a defamation claim (such as falsity or malice) simply because she has not
seen the allegedly defamatory remark firsthand.”); Memo. Op. & Order 43, ECF No. 133
(“Trahanas devotes just two paragraphs to defending her IIED claims against summary judgment,
and her argument largely reiterates—without record cites or additional case law—the Court’s own
language from the order on the defendant’s motion to dismiss the first amended complaint.”). The
Court has been clear with Trahanas’s counsel that “the Court expects that [an] attorney will
respond with legal citations and legal argument rather than a mere recitation of the complaint” to
the other party’s substantive briefing and that a party “runs the risk of waiver” where it fails to
develop arguments or respond to alleged deficiencies in its case. Memo. Op. & Order 6, ECF No.
38. And the Court warned that it “will hold Trahanas and her counsel to a stricter waiver standard”
than the Court applied in resolving the motion to dismiss. Id. Nearly five years later, the Court’s
message remains unheeded. Primary responsibility for the thoroughly unhelpful briefing falls on
Trahanas’s counsel, of course, but Trahanas—like all civil litigants—“can hire replacement
counsel freely,” and is capable of “monitor[ing] how [her] lawyers are performing (or not
performing).” Choice Hotels Int’l., Inc. v. Grover, 792 F.3d 753, 756 (7th Cir. 2015).


                                                   10
         II.   Even if Trahanas Has Article III Standing, Summary Judgment on Trahanas’s
               Remaining FMLA Claim Is Appropriate.

       If the Court is incorrect and Trahanas has Article III standing to pursue her FMLA claim,

the Court concludes, in the alternative, that reconsideration of its opinion denying summary

judgment on Trahanas’s FMLA retaliation claim against Dr. Schwulst is warranted. Dr. Schwulst

moves for reconsideration under Rule 60(b)(6). See Mot. Dismiss or Recons. 1. The motion is

more correctly characterized as a renewed motion for summary judgment, however, as neither

party even raised the issue of Trahanas’s entitlement to relief under the FMLA statute in the initial

summary judgment briefing. See, e.g., Perez v. United States, No. 93 C 2151, 1994 WL 662527,

at *2 n.1 (N.D. Ill. Nov. 17, 1994); Oxman v. WSL-TV, 651 F. Supp. 652, 652-53 (N.D. Ill. 1986),

rev’d other grounds, 846 F.2d 448 (7th Cir. 1988). “A party denied summary judgment may renew

the motion if he or she has something new to offer, even if it could have been offered sooner.”

Oxman, 651 F. Supp. at 652-53; see also Whitford v. Boglino, 63 F.3d 527, 530 (7th Cir. 1995)

(explaining that “[a]lthough it is desirable for defendants to present their strongest arguments in

their summary judgment motion,” the decision to receive a renewed summary judgment motion is

within the district court’s discretion). A court “may look askance at such a motion if it really says

nothing new,” but if the motion raises new facts, events, or arguments, “a court has every reason

to entertain the motion [because] . . . it allows the possibility that the court and the parties can

avoid the time and cost of an unnecessary trial.” Oxman, 651 F. Supp. at 652-53; see also Lees v.

Carthage College, 560 F. App’x 614 (7th Cir. 2014) (“[T]here was good reason to consider the

new summary-judgment motion; namely, that the other grounds advanced by [the defendant] had

never been addressed. . . . The district court did not abuse its discretion by entertaining the new

summary-judgment motion.”); Whitford, 63 F.3d at 530 (“In fact, the district court may reconsider

a previously denied summary judgment motion even in the absence of new material presented.”)



                                                 11
(citation omitted). The same, familiar standard applies to a renewed motion: summary judgment

is appropriate if there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a).

       To survive summary judgment, a plaintiff must “come forward with evidence from which

a jury could conclude that [s]he suffered damages attributable to one of those adverse actions for

which the FMLA provides relief.” Hickey v. Protective Life Corp., 988 F.3d 380, 388 (7th Cir.

2021). As the defendant notes, only certain types of injuries are cognizable and compensable under

the FMLA. The statute authorizes monetary damages for a relatively narrow range of injuries: lost

or denied “wages, salary, employment benefits” or similar compensation or, if compensation has

not been denied or lost, “actual monetary losses” that are a direct result of the employer’s FMLA

violation, such as the cost of providing care. 29 U.S.C § 2617(a)(1)(A). Unlike Title VII and the

ADA, “FMLA damages don’t include emotional distress and punitive damages.” Arrigo v. Link,

836 F.3d 787, 798 (7th Cir. 2016); see also, e.g., Bell v. Ill. Dep’t of Human Servs., No. 19 C 3829,

2019 WL 6726124, at *1 (N.D. Ill. Dec. 11, 2019). The FMLA statute also authorizes appropriate

equitable relief, such as employment, reinstatement, and promotion. Id. at § 2619(a)(1)(B).

       For the reasons already discussed, Trahanas has not presented evidence from which a jury

could conclude that she was rejected from medical schools based on Dr. Schwulst’s withdrawal

and reinstatement of his letter of recommendation. The alleged gaps in Trahanas’s memory—as to

whether she submitted the requested secondary application materials to Florida Atlantic

University, for example—do not create genuine disputes of fact preventing summary judgment.

United States v. Romero, No. 15 C 5607, 2017 WL 61025, at *3 (N.D. Ill. Jan. 5, 2017); Tinder v.

Pinkerton Security, 305 F.3d 728, 735 (7th Cir. 2002) (plaintiff’s affidavit that she did not

remember receiving or seeing a brochure did not raise genuine issue whether the brochure was




                                                 12
distributed to her, in light of defendant’s affirmative evidence that she did receive it). Nor does

Trahanas’s bare denial of the defendants’ evidence about AMCAS’s policy prohibiting schools’

use of recommendation letters from previous cycles. See, e.g., Hester v. Aircraft Gear Corp., No.

89 C 7904, 1990 WL 119498, at *2 n.2 (N.D. Ill. Aug. 10, 1990) (“[The plaintiff] frequently

contests facts without offering contradictory evidence capable of raising a question of fact. Her

bare denials are allegations and not evidence sufficient to avoid summary judgment.”). And at no

point in the litigation has Trahanas contended she was not appropriately compensated for her leave,

that she was denied due benefits, or that she otherwise incurred actual monetary losses based on

Dr. Schwulst’s alleged retaliatory actions. As a result, none of the categories of monetary damages

outlined in Section 2617 apply. Kirchner v. Sunbelt Rentals, Inc., No., 09 C 7478, 2011 WL

1303997, at *8 (N.D. Ill. Apr. 1, 2011) (“[The plaintiff] has forfeited any claim to the contrary by

failing to address h[er] entitlement to such damages in h[er] filing in response to the motion for

summary judgment.”).

       Trahanas has not requested equitable relief in her complaint or in either of her responses to

the defendants’ summary judgment motions. That is basis enough to reject equitable relief as an

available remedy. See Cianci v. Pettibone Corp., 152 F.3d 723, 729 (7th Cir. 1998) (potential

availability of equitable relief for FMLA claim not considered in view of defendant’s failure to

request equitable relief). In any event, none of those forms of relief is appropriate here. An

employee has no right to reinstatement under the FMLA “if, at the end of h[er] twelve-week period

of leave, [s]he is either unable or unwilling to perform the essential functions of h[er] job.” Franzen

v. Ellis Corp., 543 F.3d 420, 426 (7th Cir. 2008). Trahanas chose not to return to her position in




                                                  13
Dr. Schwulst’s laboratory at the end of her FMLA leave in May 2015;8 she has no right to return

to her position now, more than six years later. Though monetary in nature, front pay may be an

appropriate equitable remedy “in place of an injunction when reinstatement is not a viable option.”

Cloutier v. GoJet Airlines, LLC, 357 F. Supp. 3d 675, 675 (N.D. Ill. 2019). A front pay award

gives an employee the present value of earnings from her old job less the earnings from her present

employment. See Cloutier v. GoJet Airlines, LLC, 996 F.3d 426, 449 (7th Cir. 2021). Trahanas has

not presented any evidence or argument on this issue, however, and so the Court has no basis to

evaluate if (or how much) front pay would be appropriate.

       Finally, Trahanas is not entitled to attorneys’ fees under Section 2617, which provides that

a court “shall . . . allow a reasonable attorney’s fee, reasonable expert witness fees, and other costs

of the action to be paid by the defendant” when judgment is awarded to a plaintiff. 29 U.S.C.

§ 2617(a)(3). To be sure, this award “is not left to the discretion of the district court” and “is more

favorable toward prevailing plaintiffs than many other statutory fee-shifting provisions.” Franzen,

543 F.3d at 430-31. But even if Trahanas is correct and could persuade a jury that Dr. Schwulst’s

withdrawal of his reference letter constituted FMLA retaliation, her inability to prove that she is

entitled to any damages necessitates judgment in favor of Dr. Schwulst—and “an actual

‘judgment’ in favor of the plaintiff is a necessary triggering event” to the award of attorneys’ fees




       8
          Trahanas presented no evidence that would allow a jury to conclude that she submitted
Dr. Cano’s letter (indicating that Trahanas could return to work so long as she was placed under a
different supervisor) to someone in the University’s human resources department, such that their
failure to reassign her in the face of her willingness to return might warrant reinstatement. See Pl.’s
Resp. to Defs.’ Statement of Facts at ¶¶ 61-62 (simply noting her “disagreement” with her own
cited deposition testimony that she did not recall giving anybody the letter and with a declaration
from a University HR employee that Trahanas’s personnel file does not contain Dr. Cano’s return
to work letter).


                                                  14
under the statute. Id. at 430. Even “[a]n interlocutory jury verdict on the issue of liability . . . is

insufficient to constitute a judgment awarded to the plaintiff.” Id. at 431.

       In sum, “Section 2617 affords no relief unless the employee has been prejudiced by the

[alleged FMLA] violation.” Harrell v. United States Postal Serv., 445 F.3d 913, 928 (7th Cir.

2006) (citation omitted). Based on its review of the summary judgment record, this Court

concludes that Trahanas was not harmed monetarily by Dr. Schwulst’s allegedly retaliatory

conduct—and so “§ 2617 provides h[er] no remedy, including equitable relief.” Id. at 929. Dr.

Schwulst is therefore entitled to summary judgment as to Trahanas’s FMLA retaliation claim.

                                          CONCLUSION

       As the Court held in its ruling denying Dr. Schwulst summary judgment on Trahanas’s

FMLA retaliation claim, a jury could reasonably conclude, based on the evidence in the record,

that Dr. Schwulst withdrew his original recommendation letter because he was angry at Trahanas’s

unforeseen extended absence during a busy period for the lab, and that, in doing so, Schwulst

violated the FMLA’s anti-retaliation provisions. But that’s not enough to establish that Trahanas

has standing to pursue her claim on its merits; “the violation of a statute, completely divorced from

any potential real-world harm” is insufficient to satisfy Article III’s injury-in-fact requirement.

Meyers v. Nicolet Rest. of De Pere, LLC, 843 F.3d 724, 729 (7th Cir. 2016). And as in Gracia,

“[t]he summary judgment record contains no showing that [Schwulst’s actions] had any impact on

[Trahanas]—emotional or otherwise” and “no evidence that [his letters] prevented Trahanas from

obtaining a different job[,] . . . that any prospective employer denied her an employment

opportunity,” or that any medical school denied her admission on that basis. 986 F.3d at 1064.

Trahanas has not borne her burden of establishing an Article III injury under the standard applied

at summary judgment and, as a result, this Court does not have subject matter jurisdiction to

adjudicate Trahanas’s claim on the merits. Alternatively, even if Trahanas has adequately


                                                  15
established an injury-in-fact attributable to his conduct at this stage in the litigation, Dr. Schwulst

would be entitled to summary judgment on Trahanas’s remaining FMLA retaliation claim due to

her failure to present evidence establishing her entitlement to any of the categories of relief

available under the FMLA. Accordingly, this case is dismissed.




Dated: July 8, 2021                                            John J. Tharp, Jr.
                                                               United States District Judge




                                                  16
